



EXHIBIT 10.1


Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company if publicly disclosed.  Double asterisks denote omissions.
logotouse.jpg [logotouse.jpg]
FY20 Executive Incentive Plan


1.
Purpose: The FY20 Executive Incentive Plan (the “FY20 Plan”) is designed to
reward key management for achieving certain financial and business objectives.





2.
Plan Period: The FY20 Plan covers the Company’s fiscal year 2020 (i.e.,
September 28, 2019, through October 2, 2020). There will be two performance
periods, the first consisting of the first half of the fiscal year (i.e.,
September 28, 2019, through March 27, 2020), and the second consisting of the
second half of the fiscal year (i.e., March 28, 2020, through October 2, 2020).





3.
Eligibility: This program applies to the Chief Executive Officer and his direct
reporting senior executives. Other key employees may be added based upon the
recommendation of the Chief Executive Officer and subsequent approval of the
Compensation Committee. Those employees not covered by this FY20 Plan may be
eligible for other programs established by Skyworks.





4.
Incentive Targets: Participants are eligible to earn an incentive bonus equal to
a percentage of their base salary based on the Company’s achievement of certain
performance metrics as set forth below. Nominal, target and stretch incentive
awards have been established as follows (shown as a percentage of the
participant’s base salary):



Name
Incentive
At Nominal
Incentive
At Target
Incentive
At Stretch
CEO
80%
160%
320%
CFO
50%
100%
200%
Other SVP/VPs
40%
80%
160%
Special Participants
TBD
TBD
TBD





5.
Metrics: The performance metrics for FY20 are as follows:



Metric
Nominal
Target
Stretch
 
 
 
 
1st Half Metrics ($M)
 
 
 
Corporate EBITDA Dollars1
**
**
**
Corporate Revenue
**
**
**
2nd Half Metrics ($M)2
 
 
Corporate EBITDA Dollars1
TBD
TBD
TBD
Corporate Revenue
TBD
TBD
TBD

     1 Non-GAAP operating income plus depreciation and amortization
2 2nd Half targets will be reassessed, and approved, in May 2020


Each performance metric above anticipates normal operations. Any changes or
adjustments to the performance metrics (or metric weightings) to take account of
extraordinary, unusual, or special





--------------------------------------------------------------------------------





items (e.g., restructurings, acquisitions and/or dispositions), or such other
items as the Compensation Committee may determine in its sole discretion, will
be made in the sole discretion of the Compensation Committee. Payments to be
made with respect to the metrics will be weighted based on performance as
follows, with percentages representing percentages of the participant’s target
award:
        
 
1st Half EBITDA
2nd Half EBITDA
1st Half Revenue
2nd Half Revenue
All Participants
25%
25%
25%
25%





6.
How the Plan Works: Upon completion of the applicable performance period, the
Chief Executive Officer will provide the Compensation Committee with
recommendations for incentive award payments to all named participants of the
plan except himself. The Chief Executive Officer may recommend awards below a
participant’s nominal incentive award or above a participant’s stretch incentive
award. The Chief Executive Officer may also recommend modifications to incentive
payments (including, but not limited to, the delivery of equity awards in lieu
of cash) to ensure an equitable distribution of incentives. The Committee will
review the recommendations and approve the actual amount (and form) of the
payment to be made to each participant, including the Chief Executive Officer.
All incentive award payments under the FY20 Plan, if earned, will be paid by
March 15th of the calendar year following the end of the calendar year in which
the performance period ends.





7.
Administration: If actual performance achieved for the applicable performance
period falls between the applicable Nominal and Target levels, or between the
Target and Stretch levels, the achievement with respect to such metric shall be
calculated based on a straight-line, mathematical interpolation between the
applicable vesting percentages.



In order to fund the incentive plans and ensure the Company’s overall financial
performance, the following terms apply:


•
Payments with respect to the 1st Half metrics will be capped at 100% of the
target level attributed to such metric, with any amounts over such level to be
paid out after the end of the fiscal year provided that the Company meets its
minimum operating income goal (in dollars) after accounting for any incentive
award payments (“Minimum Operating Level of Performance”). Similarly, no
incentive payments will be made with respect to the 2nd Half metrics unless the
Company meets the Minimum Operating Level of Performance.



•
Any payment shall be conditioned upon the Participant’s employment by the
Company on the date of payment; provided, however, that the Compensation
Committee may make exceptions to this requirement, in its sole discretion,
including, without limitation, in the case of a participant’s termination of
employment, retirement, death or disability.



•
Any payments made under this FY20 Plan will be subject to the provisions of the
compensation clawback policy that Skyworks implements to comply with applicable
law following the SEC’s adoption of final rules related to compensation clawback
policies as required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act.





8.
Taxes: All awards are subject to applicable taxes, including federal, state,
local, and social security taxes. Payments under this FY20 Plan will not affect
the participant’s base salary, which is used as the basis for Skyworks’ benefits
program.






